Title: To Benjamin Franklin from Dumas, 3 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Oct. 3d. 1779.
Copy from New-Lloyd’s List, No. 1097, receiv’d this morning from Amsterdam, Tuesday 28 Sept. 1779
Hull, Sept. 25. The Seraphis frigate, & Countess of Scarborough armed Ship, having the Fleet from the Baltic under Convoy, were attacked, between Flamborough-head & Scarborough by Paul Jones’s Squadron, when after a severe engagement, in which the Seraphis lost her Main-Mast, Bowsprit, Mizen Topmast, & otherwise much scattered, as was also the Countess of Scarborough, they were both taken; the Merchant-Ships separated during the action. Part took Shelter on the Coast near Scarborough, & two are arrived at Hull.— A valuable Ship, bound to Quebec, was taken on the North of Scotland; also a Letter of Marque of Leverpool; & several other prizes were taken & sunk off Whitby by Jones’s Squadron.


Dear & honoured Sir
from the Helder, Road of Texel 3d. Oct. 1779. at 6 a Clock in the Evening.
I congratulate you with all my heart with the above Intelligence; & I think I can congratulate you also with the very apparent arrival to morrow morning of the victorious squadron on this Road; for there are at least 5, if not 7 men of war, at anchor, at the very entrance of this road, the greatest of which has his colours flying, of which, at Such a distance, we can only distinguish here, that they are not the colours of this country, & I think I may guess that they are American colours; for my telescope, if not my imagination gives me red & white lines, & a blue Square in the head corner. The Nordern wind, that has favoured them hitherto, is not so good for them to come quite within the capes. This night I shall hear more of them; & if the post is not then gone, you shall have it. To morrow very early in the morning, if the wind should still hinder them to come near us, I shall hire a sailing sloop, & go to them, provided I am sure that they are our friends.
I have your last favour of the 27th. past, with the pensylvania papers, & another written Extract, for which you have my hearthy thanks. They are a very welcome entertainment for me in those Desarts.
I am in a hurry, with great respect, for ever Dear & honoured Sir yr. most obedient & humble servant
Dumas
I guess the two prizes to be with them; for I see one them without his Main mast.His Exc. B. Franklin

  
Addressed: His Excellency/ B. Franklin, Esqr. Min. Plenipo:/ of the united States &c./ Passy.
Notation: Dumas. Oct. 3d. 1779
